


110 HR 6130 IH: To provide for a study of the effects of speculation in

U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6130
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Mr. Barton of Texas
			 (for himself, Mr. Upton,
			 Mr. Deal of Georgia,
			 Mr. Whitfield of Kentucky,
			 Mr. Shadegg,
			 Mr. Pickering,
			 Mr. Radanovich,
			 Mrs. Bono Mack,
			 Mr. Terry,
			 Mr. Rogers of Michigan,
			 Mrs. Myrick,
			 Mr. Burgess,
			 Mr. McCaul of Texas,
			 Mr. Brady of Texas,
			 Mr. Sam Johnson of Texas,
			 Mr. Gallegly,
			 Mr. Pearce,
			 Mr. McCrery,
			 Mr. Kuhl of New York, and
			 Mr. Issa) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for a study of the effects of speculation in
		  the futures markets for natural gas, crude oil, and gasoline on cash market and
		  retail prices for the commodities and on the choice of trading venue, and to
		  require the Commodity Futures Trading Commission to issue a notice of proposed
		  rulemaking regarding comparability of foreign regulation of futures and
		  derivatives trading.
	
	
		1.Study of effects of
			 speculation in the futures markets for natural gas, crude oil, and gasoline on
			 cash market and retail prices, and choice of trading venue
			(a)StudyThe Federal Trade Commission, the Board of
			 Governors of the Federal Reserve System, and the Energy Information Agency, in
			 consultation with the Commodity Futures Trading Commission, other Federal
			 agencies, and other entities involved in gathering and reviewing such
			 information, shall jointly conduct a study of the effects of speculation in the
			 futures markets (including foreign futures markets) for natural gas, crude oil,
			 and gasoline on cash market and retail prices for the commodities. The study
			 shall focus on the effects of margin requirements, position limits, and other
			 regulatory requirements that apply with respect to trading in the commodities
			 on the choice of trading venue.
			(b)Report to the
			 CongressWithin 180 days after the date of the enactment of this
			 Act, the Federal Trade Commission shall submit to the Committee on Energy and
			 Commerce of the House of Representatives and the Committee on Commerce of the
			 Senate a report on the results of the study required by subsection (a).
			2.Requirement that
			 the Commodity Futures Trading Commission issue a notice of proposed rulemaking
			 regarding comparability of foreign regulation of futures and derivatives
			 tradingWithin 6 months after
			 the date of the enactment of this Act, the Commodity Futures Trading Commission
			 shall—
			(1)issue a notice of
			 proposed rulemaking regarding how the Commission determines whether regulation
			 of futures contracts and derivatives (including any related position limits,
			 margin requirements, and reporting requirements) by a foreign country is
			 comparable to regulation of such under the Commodity Exchange Act, which
			 includes a request for comments from the public regarding the factors which the
			 Commission should consider in making such a determination;
			(2)evaluate any such
			 comments submitted to the Commission; and
			(3)determine whether
			 the Commission should issue a proposed rule regarding the matter.
			
